Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a sensor for monitoring a change in the presence or absence of a person seated on a toilet  comprising: first and second electrically conductive elements, the first conductive element extending in an arc at least partially around one side of the toilet seat ring and the second conductive element extending in an arc in a direction opposite the first element at least partially around a second side of the toilet seat ring, the first and second conductive elements each further comprising electrical connection terminals; a pair of electrical conductors, connected to the terminals of the conductive elements; and a pair of electrically conductive through-bolts extending through the hinged attachment structure of the toilet seat connecting the pair of electrical conductors to external snap connectors, the external snap connectors positioned in an externally accessible location at a rearward facing side of the toilet seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 3754